On Motion to Dismiss Appeal.
MONROE, J.
Defendants (appellees) move to dismiss the appeal in this case on the ground that a previous appeal was dismissed because of the failure of the appellants to bring up the transcript within the delay fixed. The fact being as stated (Brooks v. Smith, 118 La. 758, 43 South. 399), the motion must prevail. When an appeal is dismissed for failure of the appellant to file the transcript in time, it is considered abandoned, and cannot afterwards be renewed. Code Prac. art. 594. Bienvenu v. Insurance Co., 33 La. Ann. 209; Succession of Llula, 42 La. Ann. 475, 7 South. 585; Mut. B. & L. *455Ass’n v. Church, 49 La. Ann. 880, 21 South. 517.
It is therefore ordered that the appeal be dismissed.